


EXHIBIT 10.67




December 30, 2014






Mr. Brian J. Kesseler
12924 N. Cobblestone Court
Mequon, WI 53097


Dear Brian:


I am pleased to provide for your consideration this letter offering employment
to be Chief Operating Officer of Tenneco Inc.


The key terms of Tenneco’s offer of employment are described below.


Start Date


Your employment with Tenneco will commence January 6, 2015. For the purpose of
this letter, we will refer to your start date within Tenneco as the "employment
date".


Outline of Employment Offer


1.
Position: As an executive officer, your position will be Chief Operating
Officer, reporting directly to Gregg Sherrill, Chairman, CEO of Tenneco.

2.
Base Salary: Your initial base salary will be $850,000 per year less appropriate
taxes and withholding, paid in accordance with Tenneco’s normal payroll
practices. Beginning in 2016 and each year thereafter, your base salary will be
reviewed and, in turn, may be adjusted, subject to approval by the Compensation,
Nominating and Governance Committee of Tenneco Inc.’s Board of Directors (the
“CNG Committee”).

3.
Annual Incentive Compensation: You will be eligible to participate in Tenneco’s
executive annual incentive plan in a manner consistent with other Tenneco
executives. The terms of the annual incentive plan are set forth in the Tenneco
Value Added Incentive Compensation Plan (“TAVA Plan - copy attached). Your
initial target bonus opportunity for the 2015 calendar year performance period
under the TAVA Plan will be 100% of your annual base salary (or $850,000 based
on the offered salary). The payment of an annual incentive to you is subject to
achievement of pre-defined performance goals for the Company, the approval by
the CNG Committee, as well as the terms of the TAVA Plan (or successor plan).

4.
Sign-on Bonus: You will receive a one-time cash payment, less appropriate taxes
and withholding, of $ 1,000,000 payable within the first month of your
employment date. Further, this payment is subject to the terms described on the
attached “Repayment Agreement - Signing Bonus.” Please return this form with the
signed Offer Letter.

5.
Long-Term Incentive Compensation: You will be eligible to participate in
Tenneco’s long-term incentive plan in a manner consistent with other Tenneco
executives. The terms of the long-term incentive plan are set forth in the
Tenneco Long-Term Incentive Plan, as amended (“LTIP”), a copy of which has been
attached.

Each year the CNG Committee will determine and approve the mix of long-term
incentive (LTI) awards that will be granted to you and the aggregate target
value of these awards. Your first eligibility for a full LTI award will be in
January 2015. The final award size, performance conditions and other terms of
this award will be approved by the CNG Committee in January 2015 at the same
time the terms of these awards are established for other executives at the
Company. Your 2015 LTI award is currently estimated to have a $3,000,000 value,
granted 50% as restricted shares with a 3-year ratable vesting and 50% Long Term
Performance Units (LTPUs) with a 3-year performance measurement period.
As part of the LTI award, you will also be eligible to receive a full LTPU award
(target at 40% of LTI award) payable in 2016 for the performance period of 2013
- 2015 and a second full LTPU award (target




--------------------------------------------------------------------------------




at 40% of LTI award) for the performance period of 2014 - 2016 payable in 2017,
subject to the performance goals and other criteria that were set for each of
these two performance cycles and will be communicated in the award agreements.
6.
Retirement Plans: You will be eligible to participate in Tenneco’s 401(k) Plan
that provides a 100% company match on your first 3%, and 50% of your next 2%, of
base pay contributions subject to Plan and IRS maximums. In addition, you will
receive a 2% of base pay contribution into the 401(k) Plan after one year of
service.

You will also be eligible to immediately participate in Tenneco’s Excess Benefit
Plan that provides a 3% of base pay company contribution after IRS compensation
maximums have been reached, and a company contribution equal to 3% of TAVA Plan
bonus paid.
7.
Change-In-Control (CIC) Protection: You will be eligible to participate in
Tenneco’s Change-in-Control Severance Benefit Plan for Key Executives. Benefits
under the Plan are payable if you are discharged (either actually or
constructively) within two years after change-in-control that include lump-sum
cash payment equal to three times base salary and targeted annual bonus in
effect immediately prior to the change-in-control.

8.
Severance (not related to CIC): If your employment is involuntarily terminated
by the company for reasons other than disability or Cause ( means (i) fraud,
embezzlement, or theft in connection with your employment (ii) gross negligence
in the performance of your duties, or (iii) conviction, guilty plea, or plea of
nolo contender with respect to a felony), and other than under circumstances
which would entitle you to benefits under the Change in Control Plan, you will
be entitled to severance equal to two times your annual base salary payable in a
lump sum, subject to your execution of a general release and such other
documents as the company may reasonably request.

9.
Stock Ownership Guidelines: Upon employment, you will be subject to Tenneco’s
stock ownership guideline policy, requiring that you hold qualifying shares of
Tenneco Inc. equal to four times base salary, to be attained within five years
of your employment date.

10.
Anti-Hedging Policy: Upon employment, you will be subject to Tenneco’s
anti-hedging policy that limits the timing and types of transactions in Tenneco
securities.

11.
Replacement of Foregone Equity: Foregone non vested equity from your previous
employer that would otherwise vest no later than November 19, 2016 will be
valued using a 45-day trading day stock price average (date range to be
determined). To replace the value of foregone equity compensation from your
previous employer, Tenneco will grant one or more awards equal to the foregone
value in the form of Tenneco restricted stock, vesting 50% on the 2nd and 4th
anniversaries from grant date with the number of shares based on a 45-trading
day stock price average at the date of the grants.

12.
Relocation Benefits: You will eligible for Tenneco’s relocation benefits (policy
attached) at a Tier II level for up to two years from your employment date.
These benefits will include a temporary living benefit for a period of three
months.

13.
Health, Welfare and Retirement Benefits: You will be eligible to participant in
Tenneco’s broad-based health, welfare and defined contribution retirement plans
in a manner consistent with other Tenneco executives. Please refer to benefit
plan documents for specific terms and eligibility. The Company reserves the
right to change these benefit programs and any of our other benefit programs.
Attached for your convenience is the Tenneco Salaried Benefits Fact Sheet 2015.

14.
Vacation and holiday paid time off: You will be entitled to four weeks of paid
vacation per year in accordance with the provisions of the Company’s vacation
policy. In addition, the Company is typically closed during the week between
Christmas and New Year’s Day holidays. You will also be eligible for paid
holidays and personal floating holidays in accordance with the Company’s
policies. However, if you leave employment with Tenneco, your accrued unused
vacation will be paid in accordance with our vacation policy. Vacation is
prorated to your date of hire and accrued on a monthly basis.

15.
Employment at Will: This offer does not constitute a contract of employment for
any specific period of time, but will create an employment at-will relationship
that may be terminated at any time by you or the Company, with or without cause.





--------------------------------------------------------------------------------




Two copies of this offer letter have been provided. Please sign the offer letter
and return it to me, along with the completed Combined Disclosure Notice and
Authorization paperwork as soon as possible. The second copy should be retained
for your personal records.
Brian, we look forward to you joining Tenneco and are excited for you to
contribute and share in its future success. Please contact me to acknowledge
your acceptance or with any other questions or concerns.




Sincerely,




/s/ Gregg A. Bolt




Gregg A. Bolt
SR VP Global HR & Administration
Tenneco Inc.








--------------------------------------------------------------------------------




------------------______________________________________________________________________________






I have read, understood and accept this offer of employment at Tenneco Inc.




By: /s/ Brian J. Kesseler             Date: December 30, 2014    




Print Name: Brian J. Kesseler            








